DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 14-29 are pending and under examination.
Priority
The present application, filed 05/27/2020 is a National Stage entry of PCT/EP2017/080543, International with a filing date of 11/27/2017.
The effective filing date of the present application is November 27, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted May 27, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
No drawings were filed.
Specification
The disclosure is objected to because of the following informalities: The specification refers to US applications US2014/01474790 which is incorporated by reference. See page 10, line 3. The reference appears to be a typo because the application does not exist. US Application 2014/0147490 A1 by Fikes et al. appears to be the correct reference. Appropriate correction is required.
Claim Objections
Claims 25 and 29 are objected to because of the following informalities: The claims are objected to for recited duplicates of the same immune checkpoint inhibitor. The inhibitor MEDI4736 and durvalumab are the same compound. The inhibitor AMP-514 and MEDI0680 are the same compound. The inhibitor MPDL328OA and atezolizumab are the same compound. It is suggested to delete the duplicates and recite only the generic name of the inhibitors. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 refers to “a patient having cancer progression after administration of the peptide composition”. Claim 23 is indefinite because it is unclear whether the “a patient” is referring to the patient of claim 14 or does the method include an additional patient that received the administered peptide compositions and had cancer progression. If the patient is the same patient as that in claim 14, amending the claim to refer to that patient (e.g., “to the patient wherein the patient has cancer progression after administration of the peptide composition”) would make the claim definite. Amending the phrase “a patient” to “the patient” would not overcome a rejection 
Claim 27 is indefinite because there is a lack of nexus between the preamble and step (b) in the body of the claim for at least one embodiments. The patient in the preamble has received an immune checkpoint inhibitor as a last treatment alone or in combination with another cancer therapy. Step (b) recites, “when a cancer progression occurs”. For cancer to progress, the cancer must be present. However, the patient in the preamble receiving an immune checkpoint inhibitor is not a patient that necessarily has cancer as claimed. Thus, the claim is indefinite because the metes and bounds between the preamble and the body of the claim is not clearly defined. Claims 28 and 29 are rejected under 112 (b) as the claims incorporate by dependency the indefiniteness of claim 27.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites the limitation that the patient responded or failed to respond to the immune checkpoint inhibitor administered with the last treatment. Claim 18 does not further 
Claim 19 recites the limitation “the patient received one or several lines of treatment prior to the administration by the peptide composition”. Claim 19 does not further limit claim 14 from with it depends for at least two embodiments. The patient in claim 14 has received an immune checkpoint inhibitor treatment as the last treatment (one treatment) alone or in combination with another cancer therapy (two treatments). Therefore, a patient receiving one or several (e.g., two) treatments prior to the administration of the peptide composition is not further limiting the claimed invention the patient of claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 14-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov, Identifier: NCT02654587, “Study of OSE2101 Versus Standard Treatment as 2nd or 3rd Line in HLA-A2 Positive Patients With Advanced NSCLC After Failure of Immune Checkpoint Inhibitor(ATALANTE 1)”, First posted January 13, 2016 as evidenced by Barve et al. (“Induction of Immune Responses and Clinical Efficacy in a Phase II Trial of IDM-2101, a 10-Epitope Cytotoxic T-Lymphocyte Vaccine, in Metastatic Non-Small-Cell Lung Cancer”, Journal of Clinical Oncology, 2008, pp. 4418-4425).
Regarding claims 14-16, ClinicalTrials.gov, study NCT02654587 discloses administering ose-2101 to patients with stage IIIB NSCLC or metastatic (stage IV) NSCLC that express the HLA-A2 phenotype (HLA-positive patient) as second or third line treatment after failure of immune checkpoint inhibitor regimen. See the Title, §Inclusion Criteria on page 6 of 10 and §Experimental:OSE2101 on page 4 of 10. Ose-2101, also known as Tedopi, EP-2101 and IDM-2101 is composition of comprises of 10 epitopes. The epitopes have the amino acid sequence RLLQETELV, YLQLVFGIEV, LLTFWNPPV, KVFGSLAFV, KLBPVQLWV, SMPPPGTRV, IMIGHLVGV, KVAEIVHFL, YLSGADLNL and aKXVAAWTLKAAa as evidenced by Barve et al. See Table 1 in Barve et al.
Regarding claim 17, ClinicalTrials.gov, study NCT02654587 discloses the patient has advanced cancer with and with metastasis. See the Title, Brief Summary on page 2 of 10 and §Inclusion Criteria on page 6 of 10.
Regarding claim 18, ClinicalTrials.gov, study NCT02654587 discloses the patient failed to respond to immune checkpoint inhibitor regimen. See Brief Summary on page 2 of 10.

Regarding claims 20 and 21, ClinicalTrials.gov, study NCT02654587 discloses ose-2101 was administered every three weeks for six cycles, then every eight weeks for the remainder of year one and finally every twelve weeks beyond year one until unequivocal RECIST 1.1. §Experimental:OSE2101 on page 4 of 10
Regarding claims 22, ClinicalTrials.gov, study NCT02654587 discloses the patient has progression during or within 12 months after the end of immune checkpoint inhibitor regime. See §Inclusion Criteria on page 6 of 10.
Regarding claim 26, ClinicalTrials.gov, study NCT02654587 disclose the patient has stage III, IV or IIIB NSCLC. See §Inclusion Criteria on page 6 of 10, Brief Summary on page 2 of 10 and Title.
Therefore, the disclosures of ClinicalTrials.gov, study NCT02654587 anticipate the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov, Identifier: NCT02654587, “Study of OSE2101 Versus Standard Treatment as 2nd or 3rd Line in HLA-A2 Positive Patients With Advanced NSCLC After Failure of Immune Checkpoint Inhibitor(ATALANTE 1)”, First posted January 13, 2016 as evidenced by Barve et al. (“Induction of Immune Responses and Clinical Efficacy in a Phase II Trial of IDM-2101, a 10-Epitope Cytotoxic T-Lymphocyte Vaccine, in Metastatic Non-Small-Cell Lung Cancer”, Journal of Clinical Oncology, 2008, pp. 4418-4425) in view of Ellis et al. (“Immune Checkpoint .
The teachings of ClinicalTrials.gov, study NCT02654587 are discussed above. ClinicalTrials.gov, study NCT02654587 do not teach the immune checkpoint inhibitors as presently claimed in claims 24 and 25.
Ellis et al. teach the immune checkpoint inhibitors, such as PD-1 and PD-L1 inhibitors pembrolizumab, nivolumab, and atezolizumab and CTLA-4 inhibitor ipilimumab immune checkpoint inhibitors utilized in treating advanced stage NSCLC. See the Abstract; page 44, right col.-1st paragraph; Table 1-3, page 456, §Conclusion.
At the time of the effective filing date of the claimed invention, it would have been obvious to include patients with stage IIIB NSCLC or metastatic (stage IV) NSCLC that express the HLA-A2 phenotype (HLA-positive patient) as second or third line treatment after failure of immune checkpoint inhibitor regimen wherein the immune checkpoint inhibitor is a PD-1 and PD-L1 inhibitor such as pembrolizumab, nivolumab, and atezolizumab or a CTLA-4 inhibitor like ipilimumab because the inhibitors are taught in the prior art as checkpoint inhibitor treatments to patients with advanced NSCLC who otherwise would have limited options as taught by Ellis et al.
Therefore, at the time of the effective filing date, the claims were prima facie obvious to the artisan of ordinary skill.
Summary
The specification is objected to. Claims 25 and 29 are objected to. Claims 23 and 27-29 are rejected under 35 U.S.C. 112(b). Claims 18 and 19 are rejected under 35 U.S.C. 112(d). .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art reference of record is the clinical trial study Identifier: NCT02654587 published by ClinicalTrials.gov on January 6, 2016. The study teach administering ose-2101 to patients that have NSCLC and previously received immune checkpoint inhibitor treatment that failed. The prior art does not teach administering an immune checkpoint inhibitor to the patient having cancer progression after administration ose-2101 nor would it be obvious to administer failed immune checkpoint inhibitor therapy to the patient following ose-2101 treatment.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/Primary Examiner, Art Unit 1658